Citation Nr: 0915973	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to 
July 1990 and from September 2001 to June 2002.  She has also 
served on periods of active duty for training.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
Veteran's claim for degenerative disc disease of the lumbar 
spine.  In May 2007, the Board remanded the matter for 
further evidentiary development and adjudication.  The 
Appeals Management Center (AMC) re-adjudicated the claim and 
again denied the Veteran's claim via the issuance of a 
supplemental statement of the case (SSOC) in March 2009.  

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2007.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for degenerative 
disc disease of the lumbar spine.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Review of the Veteran's service treatment records reflects 
that the Veteran complained of back pain several times during 
service.  She was seen in June 1985 for complaints of back 
pain secondary to pregnancy and was again seen in September 
1985 and December 1985 for back pain, which was diagnosed as 
muscle strain.  She was again treated for complaints of lower 
back pain and numbness from the waist down in January 1989, 
which was diagnosed at the time as left shoulder muscle 
strain.  She was diagnosed in February 1989 with thoracic 
spinal spasm for similar complaints.  She was given epidural 
injections for medical treatment in November 1989 and May 
1990 relating to her pregnancy and subsequent tubal ligation.  
Separation reports of medical examination and history in May 
and June 1990 reflect that the Veteran did not complain of 
chronic back pain at that time, and her spine was noted to be 
normal on examination.  Relevant post-service medical records 
reflect that the Veteran complained of lower back pain on 
multiple occasions during active duty for training.  The 
Veteran was also seen by a private treatment provider in 
March 1997 and again in December 2002 with complaints of 
lower back pain, which she claimed dated back to "spinal 
taps" she underwent in 1990 related to her pregnancy.  She 
underwent diskectomy of L4-L5 in January 2003 following a 
diagnosis of disc disease.  Post-surgical treatment reflects 
that the Veteran had been treated since January 2003 for 
ongoing complaints of back pain, which had been variously 
diagnosed as cervical spine disease and a bulging disk with 
neural foraminal narrowing at L5-S1.  

The Veteran was provided VA examinations in March 2003 and 
August 2008.  At the March 2003 examination, the examiner 
reviewed the Veteran's claims file and noted that the Veteran 
had received epidural spinal injections in 1990 and 1995.  
The examiner noted the Veteran's complaint that her back pain 
had begun in 1990 following spinal injections related to her 
pregnancy and that the pain had continued since that time.  
Radiological examination revealed minimal degenerative 
changes in the lower thoracic spine, and the examiner 
diagnosed the Veteran with low back pain status post 
herniated disk repair.  The examiner did not provide an 
opinion as to the etiology of the Veteran's disability.  
Report of the August 2008 examination, conducted pursuant to 
the Board's May 2007 remand, reflects that the examiner noted 
the Veteran's report of having been diagnosed with mild 
scoliosis in 1988 upon complaining of back pain.  The 
examiner further noted that the Veteran had spinal injections 
in 1986, 1987, 1988, and 1990 related to her pregnancies and 
underwent surgery in January 2003 to correct a bulging disk.  
The examiner conducted physical and radiological examination 
and diagnosed the Veteran with advanced degenerative disc 
disease T11-T12, status post laminectomy L4-L5 and L5-S1.  He 
opined that it was less likely than not that the Veteran's 
current disc disease or status post surgery was related to 
her time on active duty.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2007.  At the hearing, the 
Veteran claimed that her lower back pain first developed 
after "spinal taps" she underwent in 1990 pursuant to the 
birth of her child and subsequent tubal ligation.  She has 
stated on multiple occasions, to both VA and private 
treatment providers, that she has continuously suffered from 
lower back pain since her time on active duty, specifically 
her 1990 spinal injections.  

In May 2007, the Board remanded the Veteran's claim for 
notice and evidentiary development, to include VA examination 
for the Veteran.  Pursuant to instructions contained in the 
remand, the agency of original jurisdiction (AOJ) properly 
scheduled the Veteran for examination, which was conducted in 
August 2008.  The examiner reviewed the claims file and 
conducted physical and radiological examination of the 
Veteran.  He offered his opinion that the Veteran's current 
back disability is not etiologically related to her time on 
active duty.  The examiner, however, failed to provide any 
rationale or explanation to support the etiological opinion 
offered; nor is it clear from the examination report on what 
evidence the examiner based his conclusions.  

Service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease during active military, naval 
or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which she has 
firsthand knowledge, such as back pain and treatment during 
service or symptoms of a back disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, she cannot testify, as she 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current back disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the Veteran has alleged that she was 
treated for back pain while in service and that her in-
service back problems-which she relates to her in-service 
epidural injections in 1990 related to her pregnancy-have 
continued to the present.  The Board notes that the Veteran 
is qualified, as a lay person, to report that she suffered 
from back pain during service that has continued to the 
present.  See Savage, 10 Vet. App. at 495.  However, she is 
not competent to provide a medical opinion as to the onset of 
any current disability.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the Veteran's service treatment records 
reflect that she was seen several times for low back pain 
during service, and she has stated that her back pain has 
continued and worsened since her period of active duty.  As 
the Veteran is competent to testify to observable facts, such 
as in-service back pain and the continuity of symptoms from 
her time in service to the present, but is not competent to 
testify as to etiology of a current disability, the Board 
finds that there is insufficient competent medical evidence 
on file to make a decision on this issue and must therefore 
remand to obtain a medical nexus opinion regarding the 
etiology of the Veteran's currently diagnosed degenerative 
disc disease of the thoracic spine.  See McLendon, 20 Vet. 
App. 79.  

Further, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board confers on the appellant, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has indicated that, if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.

The Board notes in addition that the failure of the physician 
to provide a basis for his or her opinion goes to the weight 
or credibility of the evidence.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  The Court has further 
recognized that a mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Here, although the August 2008 VA examiner addressed the 
presence of an etiological relationship between the Veteran's 
current back disability and her time on active duty, the 
examiner did not provide any reasoning to support his 
conclusions.  Because the examiner did not provide any 
supporting clinical evidence or rationale for the provided 
opinion, the examination is inadequate for VA purposes.  See 
38 C.F.R. § 4.2 (2008) (providing that where an examination 
report does not contain sufficient detail, it is inadequate 
for evaluation purposes); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 301 (2008) (noting that a medical 
examination report must contain clear conclusions with 
supporting data and a reasoned medical explanation connecting 
the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(holding that a medical opinion must be supported by an 
analysis that the Board can consider and weigh against 
contrary opinions). Accordingly, remand is required.

In this case, although it appears that the August 2008 VA 
examiner conducted a proper evaluation of the Veteran's 
physical condition and provided an opinion as to the 
relationship between the Veteran's currently diagnosed back 
disability and her time in service, the examiner failed to 
set forth any reasoning to support his opinions.  In light of 
the above considerations, the Board concludes that another 
medical opinion is needed.  Under these circumstances, 
evidentiary development is needed to fully and fairly 
evaluate the Veteran's claim of service connection for 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. 
§ 5103A (West 2008).  Specifically, the AOJ must arrange for 
the issuance of a medical opinion by the physician who 
examined the Veteran in August 2008.  In opining as to 
whether the Veteran's currently diagnosed lumbar disc disease 
could have developed during service, the examiner must pay 
particular attention to the Veteran's in-service treatment 
for back pain, as well as to her post-service treatment 
records and assertions of continuity of symptomatology since 
undergoing spinal injections.  The examiner must specifically 
address the Veteran's contentions that her back pain began as 
a result of her 1990 epidural injections pursuant to her 
pregnancy and subsequent surgery.  The examiner must include 
a well-reasoned medical opinion addressing the nature and 
etiology of the Veteran's diagnosed degenerative disc disease 
of the lumbar spine and the medical probabilities that any 
diagnosed back disability is related to the Veteran's time in 
service, and specifically her in-service treatment for back 
pain and her 1990 epidural injections.  The examiner's 
opinion must be based upon consideration of the Veteran's 
documented medical history and assertions through review of 
the claims file.  38 U.S.C.A. § 5103A.  

If further examination of the Veteran is necessary, such must 
be undertaken and such findings included in the examiner's 
final report.  The AOJ must arrange for the Veteran to 
undergo examination, however, only if the August 2008 VA 
examiner is unavailable or if such examination is needed to 
answer the questions posed.  

In view of the foregoing, this case is REMANDED for the 
following action

1.  The Veteran's claims file must be 
referred to the physician who conducted 
the August 2008 VA examination.  The 
entire claims file, to include a complete 
copy of this remand, must be made 
available and reviewed by the examiner.  
The reviewer's report should reflect 
consideration of the Veteran's documented 
medical history and assertions, including 
specifically her in-service complaints of 
and treatment for back pain that she 
claims has continued to the present.  The 
examiner must also specifically address 
the Veteran's contention that her lumbar 
disc disease is related to the 1990 
epidural injections.  The examiner must 
opine as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that the Veteran's 
currently diagnosed degenerative disc 
disease is attributable to her period of 
active duty.  A detailed explanation for 
all conclusions reached by the reviewer 
must be provided.  Citations to the 
record or relevant medical principles 
should be included as necessary to 
explain the opinion.

(If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at any 
requested opinion, an examination should 
be scheduled.  The examiner should 
provide the opinions requested above.  
All examination results, along with the 
complete rationale for any opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, must 
be set forth.)

2.  The adjudicator must ensure that 
the requested medical report complies 
with this remand and the questions 
presented in the request.  If the 
report is insufficient, it must be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

3.  After undertaking any other 
development deemed appropriate, the claim 
on appeal must be re-adjudicated in light 
of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the Veteran and her 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until she is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

